223 S.W.3d 886 (2007)
Brian OLDHAM, Appellant,
v.
Lorrie OLDHAM, Respondent.
No. WD 66747.
Missouri Court of Appeals, Western District.
May 1, 2007.
Rehearing Denied June 26, 2007.
*887 Patrick D. Beeman, Liberty, MO, for appellant.
Lorrie Oldham, St. Joseph, MO, pro se.
Before LOWENSTEIN, P.J., ELLIS, and HARDWICK, JJ.
LISA WHITE HARDWICK, Judge.
Brian Oldham (Husband) appeals the judgment of the trial court dissolving his marriage to Lorrie Oldham (Wife). The judgment awarded maintenance to Wife in the amount of $600 monthly. Husband contends the evidence at trial was insufficient to support the maintenance award. We dismiss the appeal for lack of an adequate record.
As the appellant, Husband has a duty, pursuant to Rule 81.12(a),[1] to provide this court with a full and complete record of all proceedings and evidence necessary to make a determination of all questions presented on appeal. Huber ex rel. Boothe v. Huber, 204 S.W.3d 364, 368 (Mo. App.2006). Where, as here, the record does not contain all documents necessary for this court to determine the issue presented, our review is impossible and the claim of error must be dismissed. Id.
In contesting the maintenance award on appeal, Husband challenges the sufficiency of Wife's income and expense statements and argues that Wife's medical records do not reflect her inability to work. Wife's income and expense statements and medical records were admitted into evidence at trial, but Husband failed to include them in the record on appeal or his appendix. Without the availability of these exhibits, it is impossible for this court to properly assess whether the trial court's award of maintenance was sufficiently supported by the record. We are compelled, therefore, to dismiss the appeal.
All concur.
NOTES
[1]  All Rule citations are to Missouri Rules of Civil Procedure (2007) unless otherwise noted.